     4:20-cv-02071-SAL-TER         Date Filed 11/10/20      Entry Number 50        Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

ORLANDO PAUL, #231996,              )               Civil Action No. 4:20-cv-2071-SAL-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                               ORDER
                                    )
OFFICER WINGARD, WARDEN             )
STEPHON, SYLVIA ROBERTS,            )
and MRS. GAMBREL,                   )
                                    )
                   Defendant.       )
___________________________________ )

I.      INTRODUCTION

        Presently before the court are Plaintiff’s Motion to Compel (ECF No. 24), Motion to Appoint

Counsel (ECF No. 25), Motion for Default Judgment (ECF No. 33), Motion for Copy of Complaint

(ECF No. 43) and Motion to Amend Complaint (ECF No. 49). All pretrial proceedings in this case

were referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and

Local Rule 73.02(B)(2)(d), DSC.

        In his Motion to Compel, Plaintiff asked the court to compel Defendants Stephan and Roberts

to produce information regarding Defendants “Officer Wingard” and “Mrs. Gambrel” to allow for

service on these defendants. In their response to the motion and a subsequent status update, counsel

for Defendants Stephan and Roberts indicated that they were authorized to accept service on behalf

of Rodney Wingard and Melissa Gambrell. The undersigned entered an order directing Plaintiff to

notify the court whether these were the individuals he intends to name as Defendants in this action.

Plaintiff filed a Motion to Amend his Complaint indicating he had no reason to doubt that the

individuals identified by Defendants, Rodney Wingard and Melissa Gambrell, were the proper
   4:20-cv-02071-SAL-TER             Date Filed 11/10/20        Entry Number 50         Page 2 of 3



Defendants for this action. He asked that the complaint be amended to reflect “Officer Wingard”

as Rodney Wingard and “Mrs. Gambrell” as Melissa Gambrell. Plaintiff’s Motion to Amend (ECF

No. 49) is GRANTED only to the extent that the clerk of court is directed to reflect on the docket

that “Officer Wingard” is Rodney Wingard and “Mrs. Gambrell” is Melissa Gambrell. Defendants’

time to file an answer or otherwise plead will run from the date of this order and in accordance

with the Federal Rules of Civil Procedure. Plaintiff’s Motion to Compel (ECF No. 24) is

DENIED as moot. Plaintiff’s Motion for Default Judgment (ECF No. 33), in which he seeks default

judgment against Wingard and Gambrel, is likewise DENIED as moot.

        Plaintiff has also filed a Motion to Appoint Counsel. There is no right to appointed counsel

in § 1983 cases. Cf. Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted

the power to exercise its discretion to appoint counsel for an indigent in a civil action, 28 U.S.C. §

1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such appointment should be

allowed only in exceptional cases. Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff has

not shown that any exceptional circumstances exist in this case. This is a typical complaint by a

prisoner seeking to pursue a civil case pro se in federal court, and after a review of the file, there are

no exceptional or unusual circumstances presented which would justify the appointment of counsel,

nor would Plaintiff be denied due process if an attorney was not appointed. Whisenant v. Yuam, 739

F.2d 160 (4th Cir. 1984). Through his filings to date, Plaintiff has exhibited an ability to litigate this

case. Accordingly, Plaintiff's Motion to Appoint Counsel (ECF No. 25) is DENIED.

        Plaintiff’s Motion for Copy of Complaint (ECF No. 43) is GRANTED and the clerk’s office

is directed to send Plaintiff a copy of his complaint along with this order.

        IT IS SO ORDERED.




                                                   -2-
   4:20-cv-02071-SAL-TER   Date Filed 11/10/20    Entry Number 50      Page 3 of 3



                                            s/Thomas E. Rogers, III
                                            Thomas E. Rogers, III
                                            United States Magistrate Judge
November 10, 2020
Florence, South Carolina




                                      -3-
